Opinion

BORDEN, J.
The dispositive issue in this certified appeal is whether, under the circumstances of this case, the limitation period within which the plaintiff was required to file his workers’ compensation claim began to run before he actually was aware that the heart attack he had suffered was work-related.1 The plaintiff, Peter Discuillo, appeals from the judgment of the Appellate Court affirming the decision of the compensation review board (board). The board had determined that the workers’ compensation commissioner (commissioner) improperly had concluded that the plaintiffs notice of claim was timely filed. We conclude that the plaintiffs notice of claim was not timely filed and, accordingly, we affirm the judgment of the Appellate Court.
The relevant facts, as found by the commissioner, are set forth in the Appellate Court opinion. “Prior to November 12, 1982, the plaintiff was employed by the *572defendant, Stone and Webster,2 as a painter. The plaintiffs responsibilities required him to climb ladders and to work on scaffolding while carrying five gallon buckets of paint and heavy pneumatic grinding equipment. While working, the plaintiff was constantly watched by job supervisors who pressured the plaintiff and his coworkers to get work done within certain time constraints. The plaintiff testified that he was in constant fear of losing his job because of his inability to keep up with the speed at which younger coworkers accomplished the same work.
“On November 12,1982, the plaintiff sustained a heart attack after working the entire day on scaffolding using a heavy grinding machine. The plaintiff has not worked since that date. The plaintiff did not relate the heart attack to job stress until September, 1984, when he read in a newspaper about a similar case. On September 27, 1984, the plaintiff filed a notice of claim that identified his injury as the November 12, 1982 heart attack while in the defendant’s employ. On October 22, 1984, the defendant filed a notice contesting the claim on the grounds that (1) the heart attack did not arise out of the employment and (2) the claim was barred by the (General Statutes [Rev. to 1981]) § 31-2943 time limitations.
*573“On December 13, 1993, the commissioner issued his findings and award. The commissioner found that the heart attack suffered by the plaintiff arose out of the course of his employment with the defendant and was caused by physical and mental stress while on the job, as well as arteriosclerotic heart disease. The commissioner also found that the plaintiff filed the notice of claim within one year of the date on which the plaintiff understood the causal relationship between the heart attack and the job stress. The commissioner concluded that the plaintiffs claim was not time barred under § 31-294.
“The board reversed the commissioner’s decision and concluded that the plaintiffs claim is barred by § 31-294. The board held that a heart attack is an accidental injury and not an injury that is the direct result of repetitive trauma and that notice of claim for a heart attack must be filed within one year of the attack to be timely.” Discuillo v. Stone & Webster, 43 Conn. App. 224, 225-26, 682 A.2d 145 (1996).
The Appellate Court, relying on its interpretation of our decision in Crochiere v. Board of Education, 227 Conn. 333, 630 A.2d 1027 (1993), affirmed the decision of the board. The Appellate Court concluded that, even if a heart attack was an injury that was the result of a repetitive trauma, as opposed to an accidental injury, the one year filing limitation of § 31-294 automatically applied to the former type of claim as well as to the latter. Discuillo v. Stone & Webster, supra, 43 Conn. App. 226. The Appellate Court further concluded that, *574for a repetitive trauma claim, “the date of injury is either the last day of exposure to the work related incidents of repetitive trauma or the date of the accident.” Id., 226-27. Accordingly, because “the plaintiff failed to file a notice of claim within one year from the last date of employment, which was the day he suffered the heart attack,” his claim was, as the board had determined, time barred. Id., 227. This appeal followed.
The plaintiffs principal claim is that the Appellate Court improperly determined that the limitation period on his claim effectively began to run on the last day of his employment, rather than on the date that he became aware that his injury was work-related.4 The defendant responds that the Appellate Court correctly held that repetitive trauma claims always must be filed within one year of the claimant’s last day of exposure to the relevant stress, and that the claimant’s date of awareness of the nature of his injury is irrelevant. We conclude that, even if the plaintiffs heart attack is properly classified as a repetitive trauma injury, rather than an accidental injury, the limitation period in this case began to run on the date of the plaintiffs heart attack, which was also his last day of work and therefore the last day on which he was exposed to the relevant work-related traumas. Accordingly, we affirm the judgment of the Appellate Court.
The workers’ compensation scheme explicitly provides for three categories of compensable injury: (1) accidental injury; (2) repetitive trauma injury; and (3) occupational disease. See General Statutes (Rev. to *5751981) § 31-275 (8);5 McDonough v. Connecticut Bank & Trust Co., 204 Conn. 104, 109, 527 A.2d 664 (1987); Grady v. St. Mary’s Hospital, 179 Conn. 662, 668, 427 A.2d 842 (1980). The mere fact that an injury is of a type that is compensable, however, does not of itself mean that the commissioner properly may consider a claim based on that injury. The notice and filing prerequisites of § 31-294, which are jurisdictional; Rossi v. Jackson Co., 120 Conn. 456, 457, 181 A. 539 (1935); must also be satisfied. See, e.g., Figueroa v. C & S Ball Bearing, 237 Conn. 1, 4-5, 675 A.2d 845 (1997). The difficulty in the present case arises from the fact that, although § 31-294 specifically addresses the jurisdictional filing prerequisites that must be satisfied in order to bring an accidental injury or occupational disease claim, the statute is silent both as to the duration of the filing period for repetitive trauma claims and as to when that period begins to run.6
The plaintiff argues that, given this statutory silence, the “humanitarian purpose” of the workers’ compensation system is best effectuated by judicial creation of *576a rule that the filing period for repetitive trauma claims as a class should not begin to run until the claimant is aware of the fact that the injury in question is work-related. He relies on the board’s decision in Boutin v. Industrial Components, 4 Conn. Workers’ Comp. Rev. Op. 19 (1987). In Boutin, the board specifically held that the limitation period for claims of repetitive trauma injury must be tolled until a claimant “knew or should have known” that a disabling condition arose from employment; id., 23; because it would be “offen[sive] to equity and logic” to hold that a claimant’s remedy could expire before he or she was aware of the source of an injury. Id., 21.
The fundamental problem with the plaintiffs position is that it ignores the fact that the workers’ compensation system in Connecticut is derived exclusively from statute. We have previously observed that the workers’ compensation commission, like any administrative body, “must act strictly within its statutory authority .... It cannot modify, abridge, or otherwise change the statutory provisions under which it acquires authority unless the statutes expressly grant it that power.” (Internal quotation marks omitted.) Figueroa v. C & S Ball Bearing, supra, 237 Conn. 4, citing Castro v. Viera, 207 Conn. 420, 428, 541 A.2d 1216 (1988). A commissioner may exercise jurisdiction to hear a claim only “under the precise circumstances and in the manner particularly prescribed by the enabling legislation.” Heiser v. Morgan Guaranty Trust Co., 150 Conn. 563, 565, 192 A.2d 44 (1963); see also Kinney v. State, 213 Conn. 54, 60, 566 A.2d 670 (1989). “[I]t is settled law that the commissioner’s jurisdiction is confined by the [Workers’ Compensation Act] and limited by its provisions.” (Internal quotation marks omitted.) Gagnon v. United Aircraft Corp., 159 Conn. 302, 305, 268 A.2d 660 (1970).
*577Accordingly, although we do not necessarily disagree with the plaintiffs analysis of the equities, we are not free to craft a limitation period for repetitive trauma claims in accordance therewith. “Even though the plaintiff has presented a factual record that warrants sympathetic consideration of [his] claims, [his] entitlement to relief cannot transcend the jurisdictional limits of the statute under which [he] seeks recovery.” Kinney v. State, supra, 213 Conn. 58. Because of the statutory nature of our workers’ compensation system, policy determinations as to what injuries are compensable and what jurisdictional limitations apply thereto are for the legislature, not the judiciary or the board, to make. Indeed, the board recognized this fact in the case of Dorsey v. United Technologies Corp./Norden Systems, 15 Conn. Workers’ Comp. Rev. Op. 447, 452-53 (1996), wherein the board expressly acknowledged that its analysis in Boutin had been flawed and rescinded the rule established by that decision.
We therefore conclude that, for a commissioner to have jurisdiction over a claim, that claim must fit within the existing jurisdictional provisions of § 31-294. In other words, for purposes of jurisdiction, every cognizable claim must be considered as stemming from either an “accident” or an “occupational disease” as those terms are used in § 31-294.7 We acknowledge, however, that § 31-275 (8), which includes repetitive trauma claims in the definition of compensable injury, evinces *578a definite legislative intent to allow compensation for that class of harm. In order to reconcile these competing mandates, we conclude that the terms “accident” and “occupational disease” as they are used in § 31-294 must be read broadly enough so that even an injury that is defined as stemming from repetitive trauma pursuant to § 31-275 (8) may nonetheless be deemed to fall into one of the two extant jurisdictional categories, as appropriate to the specific facts of each particular claim.8 Applying this principle, we conclude that, even if we were to assume without deciding that the plaintiffs heart attack is by definition a repetitive trauma injury, his specific injury must nonetheless be deemed an “accident” for the jurisdictional purposes of § 31-294.
In this regard, we first note that the plaintiffs heart attack does not closely resemble an “occupational disease.” The term “occupational disease” is specifically defined in § 31-275 (11) as including “any disease peculiar to the occupation in which the employee was engaged and due to causes in excess of the ordinary hazards of employment as such . . . .”9 (Emphasis added.) “In interpreting the phrase ‘occupational disease,’ we have stated that ‘the requirement that the disease be “peculiar to the occupation” and “in excess of the ordinary hazards of employment,” refers to those *579diseases in which there is a causal connection between the duties of the employment, and the disease contracted by the employee. In other words, [the disease] need not be unique to the occupation of the employee or to the work place; it need merely be “so distinctively associated with the employee’s occupation that there is a direct causal connection between the duties of the employment and the disease contracted.” ’ Hansen v. Gordon, 221 Conn. 29, 35, 602 A.2d 560 (1992).” Crochiere v. Board of Education, supra, 227 Conn. 352-53.
In the present case, the workplace circumstances that allegedly caused the plaintiffs heart attack cannot be said to be “peculiar to” his occupation as a painter. The physical stresses he describes — having to lift, carry, and use heavy pieces of equipment — are present in many jobs involving manual labor. Likewise, the mental stress created by close supervision and productivity pressure is common throughout the working world. Neither type of stress is “distinctively associated with” the plaintiffs particular occupation as a painter. Thus, it cannot be said that the plaintiffs heart attack resulted from an occupational disease because his job and experiences as a painter were no more likely to cause his heart attack “than would other kinds of employment carried on under the same conditions.” Madeo v. I. Dibner & Bro., Inc., 121 Conn. 664, 667, 186 A. 616 (1936); see Crochiere v. Board of Education, supra, 227 Conn. 353 (music teacher could not claim mental injury as occupational disease where injury based upon false charges of sexual misconduct by student, because such allegations “could arise in numerous occupational settings”); Hansen v. Gordon, supra, 221 Conn. 37 (hepatitis was occupational disease where dental hygienist was “at a particular risk of contracting [hepatitis] because of [her] contact with blood and other secretions”); cf. Zaleta v. Fairfield, 38 Conn. App. 1, 7-8, 658 A.2d 166, cert. denied, 234 Conn. 917, 661 A.2d 98 (1995) (hyper*580tension not automatically deemed occupational disease of firefighters or police officers for workers’ compensation purposes in absence of evidence of particular linkage between ailment and occupations).
In conjunction with our conclusion that the plaintiffs heart attack, even if stemming from repetitive trauma, does not resemble an occupational disease, we also conclude that the plaintiffs particular claim does resemble an accidental injury. Section 31-275 (8) does not define the term “accidental injury” specifically except to note that such an injury must “be definitely located as to the time when and the place where the accident occurred . . . .” See footnote 5 of this opinion. Although the plaintiffs injury is localizable as to time and place, we acknowledge that a stress-induced heart attack does not necessarily coincide with the everyday usage of the word “accident.” Nonetheless, we do not think it is unreasonable to conclude that for the purposes of § 31-294, a series of repetitive workplace traumas can have the unintended result of causing an “accidental” injury to an employee. We thus conclude that labeling the plaintiffs heart attack as an accidental injury for jurisdictional purposes is appropriate under the facts of this case, because, of the two choices available under § 31-294, the plaintiffs heart attack more closely resembles an accidental injury than an occupational disease.10
*581Our conclusion that the plaintiff s heart attack, even if it stems from repetitive trauma, must be treated as accidental for jurisdictional purposes is dispositive of the plaintiffs appeal. Because the plaintiffs injury is “accidental,” he was required to comply strictly with all of the jurisdictional prerequisites for bringing that type of claim. In this regard, it is undisputed that the plaintiff did not seek compensation until nearly two years after the day of his heart attack. Section 31-294, however, provides that compensation claims based on accidental injury must be filed “within one year from the date of the accident . . . .” Moreover, with regard to repetitive trauma claims to which the limitation period for accidents applies, the date on which the “accident” is deemed to have occurred is the last day of exposure to the work-related incidents of repetitive trauma.11 See, e.g., Borent v. State, 10 Conn. Workers’ Comp. Rev. Op. 219, 220 (1992).
Furthermore, § 31-294 does not contain any provision for tolling the filing period for a claim of accidental *582injury based on the claimant’s lack of awareness of the work-related nature of that injury. The plaintiff relies on Bremner v. Eidlitz & Son, Inc., 118 Conn. 666, 669-72, 174 A. 172 (1934), to support the proposition that the limitation period on his claim should not have begun to run before he had become aware of the nature of his injury. In Bremner, this court held that the limitation period for an occupational disease claim does not begin to run until the claimant knew or should have known that the disease is work-related. Id., 670. The court based its holding on its interpretation of General Statutes (1930 Rev.) § 5245, that the filing period in occupational disease cases was to be computed from the date of “ ‘the first manifestation of a symptom ....’” Id., 669. Indeed, § 31-294 not only contains this same language, but also explicitly incorporates the court’s interpretation of that phrase in Bremner. See footnote 3 of this opinion.
Neither § 31-294 nor any antecedent statute, however, has ever contained any language so tolling the running of the limitation period for a claim based on accidental injury. Indeed, our precedent explicitly holds that, given the absence of such language, the limitation period for a claim based on accidental injury is not tolled simply because the claimant is unaware that he or she has suffered a compensable injury. In Gavigan v. Visiting Nurses Assn., 125 Conn. 290, 4 A.2d 923 (1939), the plaintiff suffered a fall at work in 1933, but she did not visit a doctor until 1938, when she experienced severe back pain. Id., 291. The plaintiff was then informed that her fall five years earlier had fractured her coccyx. The plaintiff presented a compensation claim shortly thereafter. Id. This court held that the commissioner properly refused to consider the plaintiffs claim. Id., 293. The applicable jurisdictional statute at the time provided, as it does now; see footnote 3 of this opinion; that claims of accidental injury had to be filed “within *583one year from the date of the accident . . . .” General Statutes (Cum. Sup. 1937) § 799d. We held that this language, when compared with the “manifestation” language applicable to occupational disease claims, demonstrated a clear legislative intent that the plaintiff had to file her claim within one year of the date of the accidental occurrence, and not of the date she realized that she had suffered a compensable injury, for her claim to be timely. Gavigan v. Visiting Nurses Assn., supra, 292.
Because the legislature has not acted to change the Gavigan rule in the fifty years since that case was decided, we presume that the legislature acquiesces in our interpretation. See Angelsea Productions, Inc. v. Commission on Human Rights & Opportunities, 236 Conn. 681, 693-94, 674 A.2d 1300 (1996). Accordingly, our conclusion that the plaintiffs injury in the present case is accidental for purposes of § 31-294 compels the conclusion that the limitation period on his claim began to run on the date of his heart attack, even though he was unaware that his injury was work-related.
In the present case, the plaintiff never returned to work after his heart attack. Consequently, the date of his heart attack is also his last date of exposure to the relevant stresses. Because the plaintiff did not file his claim within one year of that date, we conclude that the commissioner in this case improperly exercised jurisdiction over the plaintiffs claim.
The judgment of the Appellate Court is affirmed.
In this opinion NORCOTT, PALMER and PETERS, Js., concurred.

 We granted the plaintiffs petition for certification to appeal limited to the following issue: “When does the statute of limitations begin to run in a workers’ compensation case in which the plaintiff suffers a work-related heart attack but does not learn that the heart attack is work related until two years thereafter?” Discuillo v. Stone & Webster, 239 Conn. 953, 688 A.2d 325 (1996).


 The defendants in this ease are Stone and Webster, Aetna Casualty and Surety Company and the second injury fund. For purposes of this appeal, we will refer to Stone and Webster as the defendant.


 At the time of the plaintiffs injury, General Statutes (Rev. to 1981) § 31-294 provided in relevant part: “No proceedings for compensation under the provisions of this chapter shall be maintained unless a written notice of claim for compensation is given within one year from the date of the accident or within three years from the first manifestation of a symptom of the occupational disease, as the case may be, which caused the personal injury, provided, if death has resulted within two years from the date of the accident or first manifestation of a symptom of the occupational disease, a dependent or dependents, or the legal representative of the deceased employee, may make claim for compensation within the two-year period or within one year from the date of death, whichever is later. . . . For the purposes of this section, ‘manifestation of a symptom’ means its manifestation to an employee *573claiming compensation, or to some other person standing in such relation to him that the knowledge of such a person would be imputed to him, in such manner as is or ought to be recognized by him as symptomatic of the occupational disease for which compensation is claimed. . . .”
All references herein to § 31-294 are to the 1981 revision of the statute. The preceding language is presently codified, with minor technical changes, a1 General Statutes § 31-294c (a).


 See footnote 1 of this opinion for the certified question. Subsequent to certification, the plaintiff, pursuant to Practice Book § 4140, presented as an additional issue for review the adverse ruling of the board that his heart attack was an accidental injury as a matter of law. Given our conclusion on the certified issue that, even if the plaintiffs heart attack is properly classified as a repetitive trauma injury, he has failed to bring his compensation claim in a timely manner, we decline to address this issue.


 At the time of the plaintiff’s injury, General Statutes (Rev. to 1981) § 31-275 (8) provided: “ ‘Personal injury,’ or ‘injury,’ as the same is used in this chapter, shall be construed to include, in addition to accidental injury which may be definitely located as to the time when and the place where the accident occurred, an injury to an employee which is causally connected wi1h his employment and is the direct result of repetitive trauma or repetitive acts incident to such employment, and occupational disease as herein defined.”
All references herein to § 31-275 (8) are to the 1981 revision of the statute. The preceding language is presently codified, with minor technical changes, at General Statutes § 31-275 (16) (A).


 See footnote 3 of this opinion for the text of § 31-294. This situation originated in 1947, when the legislature first expanded the list of compensable injuries to include repetitive trauma claims in addition to the preexisting categories of accidental injury and occupational disease. See Public Acts 1947, No. 191. The legislature failed, however, to create a corresponding limitation period for repetitive trauma claims to complement those that already existed for accidental and occupational injury claims. This statutory gap has remained unfilled to the present day.


 There is no legislative history that illuminates the reason, if any, that the drafters of No. 191 of the 1947 Public Acts did not create an explicit limitation period for the bringing of a repetitive trauma claim. Likewise, there is no indication of what those drafters intended the limitation period for a claim of repetitive trauma to be. In light, however, of the principle that the legislature is presumed to have intended to create a consistent body of law; Cagiva North America, Inc. v. Schenk, 239 Conn. 1, 8, 680 A.2d 964 (1996); it is reasonable to infer that the legislature intended that the then new repetitive trauma claims be folded into one of the preexisting jurisdictional categories. See footnote 6 of this opinion.


 Of course, one could theoretically argue that, because there is no explicit filing period for repetitive trauma claims in § 31-294, such claims may be filed at any time. The plaintiff does not, however, raise such an argument. In any event, we are not inclined to interpret our workers’ compensation scheme to reach such a bizarre result. Cf. Hall v. Gilbert & Bennett Mfg. Co., 241 Conn. 282, 302, 675 A.2d 1051 (1997).


 At the time of the plaintiff siryury, § 31-275 (11) provided: “ ‘Occupational disease’ includes any disease peculiar to the occupation in which the employee was engaged and due to causes in excess of the ordinary hazards of employment as such and includes any disease due to or attributable to exposure to or contact with any radioactive material by an employee in the course of his employment.”
The preceding language is presently codified, with minor technical changes, at General Statutes § 31-275 (15).


 We emphasize that our characterization of the plaintiffs injury is based upon the specific facts of this particular case. We therefore disagree with the Appellate Court to the extent that it suggested that repetitive trauma injuries must automatically be treated as accidental injuries for purposes of § 31-294. Discuillo v. Stone & Webster, supra, 43 Conn. App. 226-27. We also disavow any implication that might be drawn from Crochiere v. Board of Education, supra, 227 Conn. 354, to that effect. We leave open, however, the question as to what factual predicate, if any, would support a conclusion that a repetitive trauma injury should be treated as an occupational disease for jurisdictional purposes. Likewise, we do not decide that all heart attacks derived from repetitive trauma must be considered accidental for purposes of § 31-294, but we leave open the question of what factual predicate, if any, would compel a different conclusion.


 We have adopted this general rule out of recognition that, in many cases involving repetitive trauma, the very nature of the injury will make it impossible to demarcate a specific date of injury. Thus, out of necessity, some other clear threshold had to be established as the start of the applicable limitation period. The last day of exposure to the relevant trauma is a logical choice, as the process of injury from a repetitive trauma is ongoing until that point. See, e.g., Pick v. Pratt & Whitney, 4 Conn. Workers’ Comp. Rev. Op. 163, 164 (1988). We emphasize, however, that the fact that we properly may fill in the interstices of § 31-294 in order to give it practical effect does not mean that we may rewrite the statute fundamentally, as the plaintiff would have us do.
We also note that, although the last day of a claimant’s exposure to a repetitive trauma often coincides with the last day of the claimant’s employment; Borent v. State, 10 Conn. Workers’ Comp. Rev. Op. 219, 220 (1992); the former is the sole germane date for calculating the limitation period on a claim. As the Appellate Court in Discuillo v. Stone & Webster, supra, 43 Conn. App. 225, implicitly recognized, our dicta in Crochiere v. Board of Education, supra, 227 Conn. 354, to the effect that the final date of a claimant’s employment has independent significance, was an incorrect application of board precedent.